

Exhibit 10.1
STATE OF ILLINOIS DEPARTMENT OF PUBLIC AID
 
AMENDMENT NO. 3 TO THE
CONTRACT FOR FURNISHING HEALTH SERVICES BY A MANAGED CARE ORGANIZATION
2004-24-001-KA3
 
whereas, the parties to the Contract for Furnishing Health Services by a Managed
Care Organization ("CONTRACT"), the Illinois Department of Healthcare & Family
Services (formerly Public Aid), 201 South Grand Avenue East, Springfield,
Illinois 62763-0001 (herein referred to as "Department"), acting by and through
its Director, and Harmony Health Plan of Illinois, Inc., 125 South Wacker Drive,
Suite 2600, Chicago, IL 60606 (hereinafter referred to as "Contractor"), desire
to amend the CONTRACT; and
 
WHEREAS, the Department is statutorily obligated to amend this Contract to
achieve net liability savings in its managed care appropriation, and;
 
WHEREAS, the Department's actuary has certified that the Contract and rates
resulting from this amendment are actuarially sound;
 
NOW THEREFORE, the parties agree to amend the contract as follows:
 
1. Article V, Section 5.1 of the contract is amended to read as follows
effective for dates of service August 1, 2005, and later;
 
5.1 Services.
 
(a) Amount, Duration and Scope of Coverage. The Contractor shall comply with the
terms of 42 C.F.R. §438.206(b) and provide or arrange to have provided to all
Enrollees all services described in 89 111. Adm. Code, Part 140 as amended from
time to time and not specifically excluded therein or in this Article V, Section
5.1 in accordance with the terms of this Contract. Covered Services shall be
provided in the amount, duration and scope as set forth in 89 111. Adm. Code,
Part 140 and this Contract, and shall be sufficient to achieve the purposes for
which such Covered Services are furnished. This duty shall commence at the time
of initial coverage as to each Enrollee. The Contractor shall, at all times,
cover the appropriate level of service (i.e., triage, urgent) for all Emergency
Services provided in an emergency room setting. The Contractor shall notify the
Department in writing within five (5) days following a change in the
Contractor's network of Affiliated Providers that renders the Contractor unable
to provide one (1) or more Covered Service(s) in any Contracting Area. The
Contractor shall not refer Enrollees to publicly supported health care entities
to receive Covered Services, for which the Contractor receives payment from the
Department, unless such entities are Affiliated with the Contractor's Plan. Such
publicly supported health care entities include, but are not limited to, Chicago
Department of Public Health and its clinics, Cook County Bureau of Health
Services, and local health departments. The Contractor shall provide a mechanism
for an Enrollee to
 
 

Page l



 


obtain a second opinion from a qualified Provider, whether Affiliated or
non-Affiliated, at no cost to the Enrollee.
 
(b) Enumerated Covered Services. The Contractor shall have a sufficient number
of Affiliated Providers (including Tertiary Care hospital(s) and, where
appropriate, advanced practice nurses) in place to provide all of the following
services and benefits (which shall be specifically included as Covered Services
under this Contract) to Enrollees at all times during the term of this Contract,
whenever Medically Necessary, except to the extent services are identified as
excluded services pursuant to subsection (e) of this Section 5.1:
 
• Assistive/augmentative communication devices;
 
• Audiology services, physical therapy, occupational therapy and speech therapy;
 
• Behavioral health services, including subacute alcohol and substance abuse
services and mental health services, in accordance with subsection (c) hereof;
 
• Blood, blood components and the administration thereof;
 
• Certified hospice services;
 
• Chiropractic services;
 
• Clinic services (as described in 89 111. Adm. Code, Part 140.460);
 
• Diagnosis and treatment of medical conditions of the eye;
 
• Durable and nondurable medical equipment and supplies;
 
• Emergency Services;
 
• Family planning services;
 
• Home health care services;
 
• Inpatient hospital services (including dental hospitalization in case of
trauma or when related to a medical condition and acute medical detoxification);
 
• Inpatient psychiatric care;
 
• Laboratory and x-ray services; The drawing of blood for lead screening shall
take place within the Contractor's Affiliated facilities or elsewhere at the
Contractor's expense.**
 


_______________________
*Covered Services may be provided by an optometrist operating within the scope
of his license.
 
 

Page 2



 


• Medical procedures performed by a dentist;
 
• Nurse midwives services;
 
• Nursing facility services for the first ninety (90) days;
 
• Orthotic/prosthetic devices, including prosthetic devices or reconstructive
surgery incident to a mastectomy;
 
• Outpatient hospital services (excluding outpatient behavioral health
services);
 
• Physicians' services, including psychiatric care;
 
• Podiatric services;
 
• Routine care in conjunction with certain investigational cancer treatments, as
provided in Public Act 91-0406;
 
• Services required to treat a condition diagnosed as a result ofEPSDT services,
in accordance with 89 111. Adm. Code 140.485;
 
• Services to Prevent Illness and Promote Health in accordance with subsection
(d) hereof;


• Transplants covered under 89 111. Adm. Code 148.82 (using transplant providers
certified by the Department, if the procedure is performed in the State); and


• Transportation to secure Covered Services.
 
(c) Behavioral Health Services.
            
            (1) The Contractor will provide the following behavioral health
services, which are Covered Services:
 
• Inpatient psychiatric or substance abuse services that are provided in general
hospital medical units;




_________________________________


**A11 laboratory tests for children being screened for lead must be sent for
analysis to the Illinois Department of Public Health's laboratory.
 
*** Contractors will be responsible for covering up to a maximum of ninety (90)
days nursing facility care (or equivalent care provided at home because a
skilled nursing facility is not available) annually per Enrollee. Periods in
excess of ninety (90) days annually will be paid by the Department according to
its prevailing reimbursement system.
 
 

Page 3



 


• Inpatient psychiatric services provided in a hospital that is a psychiatric
hospital or a distinct psychiatric unit, as defined in 89 111. Adm. Code
148.40(a)(l);
 
• Inpatient acute alcoholism and substance abuse treatment (detoxification);
 
• Hospital-based organized clinic services referred to as outpatient treatment
psychiatric services for Type A and Type B Psychiatric Clinic Services, as
defined in 89 111. Adm. Code 148.140(b)(l)(E);
 
• Behavioral health services provided by Physicians, including psychiatrists;
 
and
 
• Laboratory services provided on an outpatient basis for behavioral health,
even if ordered by a behavioral health provider in connection with the provision
of treatment that is excluded from Covered Services.
 
(2) If an Enrollee presents himself to the Contractor for behavioral health
services, or is referred through a third party, the Contractor will complete a
behavioral health assessment.
 

•
If the assessment indicates that all services needed are within the scope of
Covered Services, the Contractor will arrange for the provision of all such
Covered Services.

 

•
If the assessment indicates that outpatient services are needed beyond the scope
of Covered Services, the Contractor will explain to the Enrollee the services
needed and the importance of obtaining them and provide the Enrollee with a list
of Community Behavioral Health Providers (CBHP). The Contractor will assist the
Enrollee in contacting a CBHP chosen by the Enrollee, unless the Enrollee
objects.

 

•
If a Enrollee obtains needed comprehensive services through a CBHP, the
Contractor will be responsible for payment for laboratory services in connection
with the comprehensive services provided by the CBHP. The Contractor shall not
be liable for other Covered Services provided by the CBHP. The Contractor may
require that laboratory services are provided by Providers that are Affiliated
with Contractor.

 
(d) Services to Prevent Illness and Promote Health. The Contractor shall make
documented efforts to provide initial health screenings and preventive care to
all Enrollees. The Contractor shall provide, or arrange to provide, the
following Covered Services to all Enrollees, as appropriate, to prevent illness
and promote health:
 


 
(1) EPSDT services in accordance with 89 111. Adm. Code 140.485 and described in
this Article V, Section 5.12(a);
 


 
 

Page 4



 


(2) Preventive Medicine Schedule which shall address preventive health care
issues for Enrollees twenty-one (21) years of age or older (Article V, Section
5.12(b));
 
(3) Maternity care for pregnant Enrollees (Article V, Section 5.12(c));
 
and
 
(4) Family planning services and supplies, including physical examination and
counseling provided during the visit, annual physical examination for family
planning purposes, pregnancy testing, voluntary sterilization, insertion or
injection of contraceptive drugs or devices, and related laboratory and
diagnostic testing (except to the extent an Enrollee has chosen to obtain such
services and supplies from a non-Affiliated Provider, in which case the
Department shall be responsible for providing payment for such services).
 
(e) Exclusions from Covered Services. In addition to those services and benefits
excluded from Covered Services by 89 111. Adm. Code, Part 140, as amended from
time to time, the following services and benefits shall NOT be included as
Covered Services:
 
(1) Dental services;
 
(2) Mental health clinic services as provided through a community behavioral
health provider as identified in 89 111. Adm. Code 140.452 and 140.454 and
further defined in 59 111. Adm. Code, Part 132 "Medicaid Community Mental Health
Services Program.";
 
(3) Subacute alcoholism and substance abuse treatment services as provided
through a community behavioral health provider as identified in 89 111. Adm.
Code 148.340(a) and further defined in 77 111. Adm. Code 2090;
 
(4) Routine examinations to determine visual acuity and the refractive state of
the eye, eyeglasses, other devices to correct vision, and any associated
supplies and equipment. The Contractor shall refer Enrollees needing such
services to Providers participating in the Medical Assistance Program able to
provide such services, or to a central referral entity that maintains a list of
such Providers;
 
(5) Nursing facility services, or equivalent care provided at home because a
skilled nursing facility is unavailable, beginning on the ninety-first (91st)
day of service in a calendar year;
 
(6) Services provided in an Intermediate Care Facility for the Mentally
Retarded/Developmentally Disabled and services provided in a nursing facility to
mentally retarded or developmentally disabled Participants;
 
(7) Early intervention services, including case management, provided pursuant to
the Early Intervention Services System Act (325 ILCS 20 et seq.);
 
(8) Services provided through school-based clinics as such clinics are defined
by the Department;
 


 
 

Page 5


 


(9) Services provided through local education agencies that are enrolled with
the Department under an approved individual education plan (IEP);
 
(10) Services provided under Section 1915(c) home and community-based waivers;
 
(11) Services funded through the Juvenile Rehabilitation Services Medicaid
Matching Fund;
 
(12) Services that are experimental and/or investigational in nature;
 
(13) Services provided by a non-Affiliated Provider and not authorized by the
Contractor, unless this Contract specifically requires that such services be
covered;
 
(14) Services that are provided without first obtaining a required referral or
prior authorization as set forth in the Enrollee handbook;
 
(15) Medical and/or surgical services provided solely for cosmetic purposes;
 
(16) Diagnostic and/or therapeutic procedures related to infertility/sterility;
and
 
(17) Pharmacy services.
 
(f) Limitations on Covered Services. The following services and benefits shall
be limited as Covered Services:
 
(1) Termination of pregnancy shall be provided only as allowed by applicable
State and federal law (42 C.F.R. Part 441, Subpart E). In any such case, the
requirements of such laws must be fully complied with and DPA Form 2390 must be
completed and filed in the Enrollee's medical record. Termination of pregnancy
shall not be provided to KidCare Enrollees.
 
(2) Sterilization services may be provided only as allowed by State and federal
law (see 42 C.F.R. Part 441, Subpart F). In any such case, the requirements of
such laws must be fully complied with and a DPA Form 2189 must be completed and
filed in the Enrollee's medical record.
 
(3) If a hysterectomy is provided, a DPA Form 1977 must be completed and filed
in the Enrollee's medical record.
 
(g) Right of Conscience. The parties acknowledge that pursuant to 745 ILCS 70/1
et seq., a Contractor may choose to exercise a right of conscience by not
rendering certain Covered Services. Should the Contractor choose to exercise
this right, the Contractor must promptly notify the Department of its intent to
exercise its right of conscience in writing. Such notification shall contain the
services that the Contractor is unable to render pursuant to the exercise of the
right of conscience. The parties agree that at that time the Department shall
adjust the Capitation payment to the Contractor and amend the contract
accordingly.
 
 

Page 6



 


Should the Contractor choose to exercise this right, the Contractor must notify
Potential Enrollees, Prospective Enrollees and Enrollees that it has chosen to
not render certain Covered Services, as follows:
 
(1) To Potential Enrollees, prior to Enrollment;
 
(2) To Prospective Enrollees, during Enrollment; and
 
(3) To Enrollees, within ninety (90) days after adopting a policy with respect
to any particular service that previously was a Covered Service.
 
(h) Emergency Services.
 
(1) The Contractor shall cover Emergency Services for all Enrollees whether the
Emergency Services are provided by an Affiliated or non-Affiliated Provider.
 
(2) The Contractor shall not impose any requirements for prior approval of
Emergency Services. If an Enrollee calls the Contractor to request Emergency
Services, such call shall receive an immediate response.
 
(3) The Contractor shall cover Emergency Services for Enrollees who are
temporarily away from their residence and outside the Contracting Area for all
Emergency Services to which they would be entitled within the Contracting Area.
 
(4) The Contractor shall have no obligation to cover medical services provided
on an emergency basis that are not Covered Services under this Contract.
 
(5) Elective care or care required as a result of circumstances that could
reasonably have been foreseen prior to the Enrollee's departure from the
Contracting Area are not covered. Unexpected hospitalization due to
complications of pregnancy shall be covered. Routine delivery at term outside
the Contracting Area, however, shall not be covered if the Enrollee is outside
the Contracting Area against medical advice unless the Enrollee is outside of
the Contracting Area due to circumstances beyond her control. The Contractor
must educate the Enrollee of the medical and financial implications of leaving
the Contracting Area and the importance of staying near the treating Provider
throughout the last month of pregnancy.
 
(6) The Contractor shall provide ongoing education to Enrollees regarding the
appropriate use of Emergency Services.
 
(7) The Contractor shall not condition coverage for Emergency Services on the
treating Provider notifying the Contractor of the Enrollee's screening and
treatment within ten (10) calendar days of presentation for Emergency Services.
 
(8) The determination of whether or not an Enrollee is sufficiently Stabilized
for discharge or transfer to another facility shall be binding on the
Contractor.
 
(i) Post-Stabilization Services. The Contractor shall cover Post-Stabilization
Services provided by an Affiliated or non-Affiliated Provider in any the
following situations: (a)
 


 
 

Page 7



 


the Contractor authorized such services; (b) such services were administered to
maintain the Enrollee's stabilized condition within one (1) hour of a request to
the Contractor for authorization of further Post-Stabilization Services; or (c)
the Contractor does not respond to a request to authorize further
Post-Stabilization Services within one (1) hour, the Contractor could not be
contacted, or the Contractor and the treating Provider cannot reach an agreement
concerning the Enrollee's care and an Affiliated Provider is unavailable for a
consultation, in which case the treating Provider must be permitted to continue
the care of the Enrollee until an Affiliated Provider is reached and either
concurs with the treating Provider's plan of care or assumes responsibility for
the Enrollee's care.
 
(j) Additional Services or Benefits. The Contractor shall obtain prior approval
from the Department before offering any additional service or benefit not
required under this Contract to all Enrollees. The Contractor shall notify
Enrollees before discontinuing an additional service or benefit. The notice to
Enrollees must be approved in advance by the Department. The Contractor shall
continue any ongoing course of treatment for an Enrollee then receiving such
service or benefit.
 
(k) Telephone Access. The Contractor shall establish a toll-free twenty-four
(24) hour telephone number to confirm eligibility for benefits and seek prior
approval for treatment where required under the Plan, and shall assure
twenty-four (24) hour access, via telephone(s), to medical professionals, either
to the Plan directly or to the Primary Care Providers, for consultation to
obtain medical care. The Contractor must also make a toll-free number available,
at a minimum during the business hours of 9:00 a.m. until 5:00 p.m. on regular
business days. This number also will be used to confirm eligibility for
benefits, for approval for non-emergency services and for Enrollees to call to
request Site, Primary Care Provider, or Women's Health Care Provider changes, to
make complaints or grievances, to request disenrollment and to ask questions.
The Contractor may use one toll-free number for these purposes or may establish
two separate numbers.
 
2. Any references in the contract to pharmacy services inconsistent with the
changes in Article V, Section 5.1 for dates of service August 1, 2005 or later
shall be read in a manner consistent with the changes in Article V, Section 5.1.
 
3. The following provision is added to the contract at Article VII, Section
7.12:
 
7.12 Medical Loss Ratio Guarantee
 
(a) For each calendar quarter that this contract is in effect, effective with
the quarter beginning April 1, 2005, if the Contractor's Medical Loss Ratio
(MLR) is less than 82%, the Department will recover by deduction from future
payments a percentage of the quarter's premium revenue equal to the difference
between the reported MLR and 82%.
 
(b) Medical Loss Ratio shall be calculated by dividing total hospital and
medical expenses incurred in Illinois by premium revenue paid by the Department.
Premium revenue for a quarter shall be the premium revenue accrued, including
Hospital Delivery Case Rate Payments. Expenses reported as Incurred But Not
Reported (IBNR) shall be subject to review by the Department for actuarial
soundness. All elements of reports used to calculate MLR are subject to audit by
the Department. Audits may be ordered by the Department within
 


 


 
 

Page 8



 


30 days of Departmental receipt of each quarterly report, and audits shall
encompass the total subject matter of that report.
 
(c) Hospital and medical expenses are the incurred costs of providing direct
care to Enrollees for Covered Services. Outreach and general education are not
included in medical expenses.
 
(d) At the end of the four quarters ending March 31, 2006, the Department will
review the Contractor's MLR for the full four quarters and recover or reconcile
previous recoveries so that the Department has recovered the percentage of the
total premium revenue for the four quarters equal to the difference between the
cumulative MLR below 82% and 82%. Reconciliation shall consist of payment by the
Contractor of any difference below the annualized 82% MLR not previously
deducted, or repayment to the Contractor of deductions over the annualized 82%
MLR previously made by the Department. A similar reconciliation will be
performed at the end of each four quarters or the termination of any contractual
relationship between the parties. Notwithstanding the provisions of section
7.12(b), the Department may order an audit of the reporting for the full four
quarters within 45 days of Departmental receipt of a cumulative report of the
four quarters.
 
(e) The Contractor shall report all information necessary to effectuate this
section in a format and on a schedule consistent with NAIC guidelines. The
Department may request additional supporting information necessary to effectuate
this section, and the Contractor shall report this information to the Department
in a timely manner.
 
(f) For purposes of calculating the Contractor's MLR, for the quarter beginning
April 1, 2005, and for the month of July 2005, premium revenue will be adjusted
to remove premium revenue for pharmacy services in excess of Contractor's costs
for pharmacy services.
 
4. First Amended Attachment I shall be deleted and replaced by the attached
Second
Amended Attachment I. Each reference to Attachment I or First Amended Attachment
I in the Contract shall be replaced with a reference to Second Amended
Attachment I.
 
All other terms and conditions of the CONTRACT shall remain in full force and
effect.
 
 
Page 9


 


IN WITNESS WHEREOF, the parties have hereunto caused this agreement to amend the
CONTRACT to be executed by their duly authorized representatives, effective
August 1, 2005.

 
    DEPARTMENT OF HEALTHCARE & FAMILY SERVICES
 
    By: /s/ Barry S. Maram
Barry S. Maram
 
     Title: Director
     Date:7/29/05
HARMONY HEALTH PLAN OF ILLINOIS, INC.
By: /s/ Todd S. Farha
 
 
Printed Name: Todd S. Farha
Title: President and CEO
Date: 7/27/05
Fein: 36-4050495


 
 
 
 


Page 10


SECOND AMENDED ATTACHMENT I RATE SHEETS
 
(a) Contractor Name: Harmony Health Plan of Illinois, me.
 
Address: 125 South Wacker Drive, Suite 2600
 
Chicago, IL 60606
 
(b) Contracting Area(s) Covered by the Contractor and Enrollment Limit:
 
 
Contracting Area
 
Enrollment Limit
 
The following counties in Region III:
 
Franklin (effective 03/15/04 through 8/31/05) Jackson (effective 09/01/03
through 8/31/05) Madison Perry (effective 09/01/03)
 
Randolph (effective 09/01/03)
 
St. Clair Washington (effective 09/01/03) Williamson (effective 09/01/03 through
8/31/05)
 
50,000
 
Region IV
 
100,000

 
(c) Total Enrollment Limit for all Contracting Areas: 150,000
 
(d) Threshold Review Levels: Counties listed above in Region III:     40,000
                 Region IV                  80,000
(e) Standard Capitation Rates for Enrollees, effective August 1,2003 through
July 31,2005:
 
 
Age/Gender Mo = month Yr == year
 
Region I (N.W. Illinois) PMPM
 
Region II (Central Illinois) PMPM
 
Region III (Southern Illinois) PMPM
 
Region IV (Cook County) PMPM
 
Region V (Collar Counties) PMPM
 
0-3Mo
 
$1,152.25
 
$1,178.77
 
$1,242.71
 
$1,244.64
 
$854.58
 
4Mo-lYr
 
127.81
 
117.63
 
165.94
 
125.04
 
108.35
 
2Yr-5Yr
 
63.77
 
67.81
 
71.74
 
58.67
 
56.28
 
6Yr-13Yr
 
72.08
 
79.78
 
75.18
 
58.18
 
57.47
 
14Yr-20Yr, Male
 
115.93
 
135.96
 
131.18
 
90.67
 
142.60
 
14Yr-20Y, Female
 
148.51
 
157.40
 
155.15
 
112.48
 
119.82
 
21Yr-44Yr, Male
 
161.79
 
216.53
 
201.90
 
164.23
 
159.43
 
21Yr-44Yr, Female
 
217.61
 
228.14
 
237.13
 
185.81
 
184.20
 
45Yr+ Male and Female
 
437.86
 
486.40
 
476.29
 
359.61
 
409.17

 
 

Att. I -1



 
Standard Capitation Rates for Enrollees, effective August 1, 2005 through July
31, 2006:
 
Age/Gender Mo = month Yr = year
 
Region I
 
(N.W. Illinois) PMPM
 
Region II (Central Illinois) PMPM
 
Region III (Southern Illinois) PMPM
 
Region IV (Cook County) PMPM
 
Region V (Collar Counties) PMPM
 
0-3Mo
 
$1,342.61
 
$1,178.83
 
$1,271.32
 
$1,369.28
 
$948.46
 
4Mo-lYr
 
121.62
 
109.83
 
154.41
 
117.41
 
99.27
 
2Yr-5Yr
 
53.51
 
57.02
 
59.41
 
51.49
 
49.60
 
6Yr-13Yr
 
49.37
 
51.29
 
52.22
 
45.53
 
42.00
 
14Yr-20Yr, Male
 
85.90
 
92.02
 
85.37
 
70.16
 
100.73
 
14Yr-20Y, Female
 
127.53
 
128.58
 
123.97
 
94.84
 
98.76
 
21Yr-44Yr,Male
 
113.28
 
161.06
 
139.13
 
121.91
 
110.33
 
21Yr-44Yr, Female
 
164.91
 
167,03
 
168.42
 
148.97
 
141.81
 
45Yr+ Male and Female
 
277.48
 
310.00
 
275.75
 
258.08
 
273.13

 
(f) Hospital Delivery Case Rate, effective August 1, 2003 through July 31, 2005:
 
 
Hospital Delivery Case Rate
 
(per delivery)
 
$3,196.12
 
$3,104.66
 
$3,281.22
 
$3,748.33
 
$3,276.03

 
Hospital Delivery Case Rate, effective August 1, 2005 through July 31,2006:
 
 
Hospital Delivery Case Rate (per delivery)
 
$3,008.88
 
$2,900.77
 
$3,100.59
 
$3,431.08
 
$3,113.07

 
Alt. I - 2